     Case 1:19-cv-00057-DPM-BD Document 49 Filed 06/16/20 Page 1 of 2




            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    BATESVILLE DIVISION

CLAYTON 0. ELLIOTT
ADC #145989                                                    PLAINTIFF

v.                       No. l:19-cv-57-DPM-BD

MARJORIE HALL, H.O.A. Wellpath
North Central Unit; NATHAN WEST,
D.O.N., Wellpath, North Central Unit;
McKNIGHT, Nurse, L.P.N., C.C.S., Wellpath,
North Central Unit; MARTY HEARYMAN,
Physician, Wellpath, North Central Unit; and
SHARYN ROHDER, Nurse, L.P.N. Provider,
C.C.S., Wellpath, North Central Unit                       DEFENDANTS

                                  ORDER
     On de novo review, the Court adopts the partial recommendation,
NQ 33, as modified and partly sustains the Defendants' objections, NQ 39.
     As to grievance 18-536 the Court sustains the Defendants' first
objection. Elliott's complaint in this case is about the medical care he
received for injuries to the right side of his face. NQ 2 at 7-11. The claims
in grievance 18-536 about problems with his left eye -whether
exhausted or not- are therefore unrelated to this lawsuit.
     As    to   grievance    18-663,   the   Court    adopts    the   partial
recommendation and overrules Defendants' objections. This case is
more akin to Hamner v. Griffin than it is to Green v. Woolfolk. Compare
    Case 1:19-cv-00057-DPM-BD Document 49 Filed 06/16/20 Page 2 of 2




NQ 143 in E.D. Ark. NQ 5:18-cv-60-DPM, with NQ71 in E.D. Ark. NQ 5:19-
cv-111-DPM-BD. Here, nothing in the Department's response would
have alerted Elliott that prison officials were construing his grievance
as presenting a multiple-issue problem or that they were rejecting part
of it for lacking particulars.   Instead, the Health Services response
quoted Elliott's full grievance, responded without explicitly limiting
the claims, and expected Elliott to know that a layer of his grievance
was being rejected for procedural reasons. As in Hamner, that's too
opaque a process for the ordinary prisoner to navigate. Defendants'
exhaustion objection on grievance 18-663 is therefore overruled.

                                 *     *   *        .I




     Motion for partial summary judgment, NQ 33, partly granted and
partly denied. Elliott may proceed with his claims against Defendants
Hearyman and Hall in grievance 18-663. His remaining claims are
dismissed without prejudice as either unexhausted or - in the case of
grievance 18-536- unrelated to the complaint in this case.
     So Ordered.



                                                   v
                                     D.P. Marshall Jr.
                                     United States District Judge




                                     -2-
